DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/9/2020.
3.	This Office Action is made Non-Final.
4.	Claims 4-7 are pending.
5.	Claims 1-3 are cancelled in a preliminary amendment filed prior to examination. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention “USER TERMINAL AND RADIO BASE STATION” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such that" recited in Line 11 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "such that" recited in Lines 12-13 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 4, 6, and 7 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “that performs” and “that communicates” as recited in claims 4, 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 4 recites “a transmitting/receiving section that performs transmission and reception” and “a control section that controls transmission.” 
Claim 6 recites “a transmitting/receiving section that communicates with a terminal” and “a control section that controls to notify.” 
Claim 7 recites “a transmitting/receiving section that communicates with a terminal;” and “a control section that controls to notify;” and “a transmitting/receiving section that performs transmission and reception” and “a control section that controls transmission.”
A review of the specification shows that the following: Figs. 8-10 and Sections [0130-0133 and 0146-0147]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Processor for “control section” and recite a Transceiver or Antenna for “transmitting/receiving section” limitations.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. US 20200022175 hereafter Xiong. 

As to Claim 4. (New)   Xiong discloses a terminal [i.e. User Equipment (UE)/Device] comprising [Fig. 2, Section 0004: A wireless device known as UE communicates with eNodeB by uplink transmission]:
 	a transmitting/receiving section [i.e. Antenna(s)-210] that performs transmission and reception [Fig. 2 (Device/UE-200 includes radio frequency (RF) circuitry-206 linked to antennas-210), Section 0070: Antennas-210 are configured to receive and transmit] using a first cell [i.e. CC#1/PCell, Section 0137: CCs are aggregated and UE configured with PCell and SCell] that uses a first Sub-Carrier Spacing (SCS), and a second cell [i.e. CC#2/SCell] that uses a second SCS larger than the first SCS [Fig. 5 (Depicts CC#1 subcarrier spacing=15 kHz, CC#2 Subcarrier Spacing=60 kHz), Sections 0084, 0094, 0138: The first CC and the second CC have different subcarrier spacings. As shown in Fig. 5, 15 kHz and 60 kHz subcarrier spacings are used in CC#1 and CC#2, respectively. Per Rel-13 eCA (Carrier aggregation) CCs are used for both DL and UL and UE configured to transmit on SCell in addition to PCell. Note: CC#2 SCS=60khz is larger/greater than CC#1 SCS=15khz],
       and a control section [i.e. Processor/controller-204] that, [Fig. 2 (Device/UE-200 includes processor/controller-204 includes CPU-204E), Section 0063: The device includes processor/controller], when a semi-static Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) codebook [Section 0047, 0142: UE receive resource allocation and HARQ information related to the uplink shared channel (i.e. PUSCH) from downlink resource assignment. A semi-static HARQ-ACK codebook used for carrier aggregation] related to both of the first cell and the second cell is transmitted on an uplink shared channel [i.e. PUSCH] of the second cell [Section 0128, 0158, 0213: HARQ-ACK feedback on SCell with mixed numerologies using two-step timing indication process and DCI used to indicate the timing for the HARQ-ACK at CC #2 (i.e. SCell). When different numerologies/TTI durations are employed for multiple CCs (i.e. cells), HARQ-ACK feedback may be grouped (i.e. combining PCell/CC1 and SCell/CC2) and transmitted on PUCCH or (PUSCH see 0127) corresponding SCell applied in the case of semi-static HARQ-ACK codebook. Timing indication is defined in accordance with physical uplink shared channel (PUSCH) carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted]
controls [i.e. Processor/controller-204] transmission of the semi-static HARQ-ACK codebook [Section 0184: A physical uplink shared channel (PUSCH) or PUCCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted] where all HARQ-ACK bits satisfy a requirement of processing time on a basis of a notified timing from reception of a downlink shared channel [i.e. PDSCH] to transmission of HARQ-ACK and a notified timing from reception of downlink control information [i.e. DCI/PDCCH] for scheduling the uplink shared channel [i.e. PUSCH] to transmission of the uplink shared channel [Sections 0034, 0213: Device provide an indication that include scheduling indication within control information (i.e. DCI) in a PDCCH with respect to a timing of a corresponding data transmission in a PDSCH; and order of bits of a HARQ-ACK feedback signal within a PDSCH corresponding to the control information in the PDCCH. Wherein the downlink control information (i.e. DCI) provides a two-element timing indication defined in accordance with slot using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with physical uplink shared channel PUSCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted].

As to Claim 5. (New)  Xiong discloses a radio communication method for a terminal [i.e. User Equipment (UE)/Device] comprising [Fig. 2, Section 0004, 0067: A wireless device known as UE communicates with eNodeB by uplink transmission. Embodiments are configured to support radio communications]: 
	performing transmission and reception [Section 0070: Antennas-210 are configured to receive and transmit] using a first cell [i.e. CC#1/PCell, Section 0137: CCs are aggregated and UE configured with PCell and SCell] that uses a first Sub-Carrier Spacing (SCS), and a second cell [i.e. CC#2/SCell] that uses a second SCS larger than the first SCS [Fig. 5 (Depicts CC#1 subcarrier spacing=15 kHz, CC#2 Subcarrier Spacing=60 kHz), Sections 0084, 0094, 0138: The first CC and the second CC have different subcarrier spacings. As shown in Fig. 5, 15 kHz and 60 kHz subcarrier spacings are used in CC#1 and CC#2, respectively. Per Rel-13 eCA (Carrier aggregation) CCs are used for both DL and UL and UE configured to transmit on SCell in addition to PCell. Note: CC#2 SCS=60khz is larger/greater than CC#1 SCS=15khz];
and when a semi-static Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) codebook [Section 0047, 0142: UE receive resource allocation and HARQ information related to the uplink shared channel (i.e. PUSCH) from downlink resource assignment. A semi-static HARQ-ACK codebook used for carrier aggregation] related to both of the first cell and the second cell is transmitted on an uplink shared channel [i.e. PUSCH] of the second cell [Section 0128, 0158, 0213: HARQ-ACK feedback on SCell with mixed numerologies using two-step timing indication process and DCI used to indicate the timing for the HARQ-ACK at CC #2 (i.e. SCell). When different numerologies/TTI durations are employed for multiple CCs (i.e. cells), HARQ-ACK feedback may be grouped (i.e. combining PCell/CC1 and SCell/CC2) and transmitted on PUCCH or (PUSCH see 0127) corresponding SCell applied in the case of semi-static HARQ-ACK codebook. Timing indication is defined in accordance with physical uplink shared channel (PUSCH) carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted],
controlling transmission of the semi-static HARQ-ACK codebook [Section 0184: A physical uplink shared channel (PUSCH) or PUCCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted] where all HARQ-ACK [i.e. PDSCH] to transmission of HARQ-ACK and a notified timing from reception of downlink control information [i.e. DCI/PDCCH] for scheduling the uplink shared channel [i.e. PUSCH] to transmission of the uplink shared channel [Sections 0034, 0213: Device provide an indication that include scheduling indication within control information (i.e. DCI) in a PDCCH with respect to a timing of a corresponding data transmission in a PDSCH; and order of bits of a HARQ-ACK feedback signal within a PDSCH corresponding to the control information in the PDCCH. Wherein the downlink control information (i.e. DCI) provides a two-element timing indication defined in accordance with slot using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with physical uplink shared channel PUSCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted].

As to Claim 6. (New)   Xiong discloses a base station [i.e. eNodeB or BS] comprising [Figs. 1-2, Section 0004: 3GPP LTE and NR systems includes a combination of RAN eNodeBs which communicates with wireless device (UE); UE communicates with eNodeB by uplink transmission]:
	a transmitting/receiving section [i.e. Antenna(s)-210] that communicates with a terminal [i.e. User Equipment (UE)/Device] using at least one of a first cell [i.e. CC#1/PCell] that uses a first Sub-Carrier Spacing (SCS), and a second cell [i.e. CC#2/SCell] that uses a second SCS larger than the first SCS [Fig. 2 (Device-200 may be included in a RAN node (i.e. eNodeB) see 0063), Fig. 5 (Depicts CC#1 subcarrier spacing=15 kHz, CC#2 Subcarrier Spacing=60 kHz), Sections 0084, 0094, 0138: The first CC and the second CC have different subcarrier spacings. As shown in Fig. 5, 15 kHz and 60 kHz subcarrier spacings are used in CC#1 and CC#2, respectively. Per Rel-13 eCA (Carrier aggregation) CCs are used for both DL and UL and UE configured to transmit on SCell in addition to PCell. Note: CC#2 SCS=60khz is larger/greater than CC#1 SCS=15khz],
and a control section [i.e. Processor/controller-204] that, when the user terminal transmits a semi-static Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) codebook [Section 0047, 0142: UE receive resource allocation and HARQ information related to the uplink shared channel (i.e. PUSCH) from downlink resource assignment. A semi-static HARQ-ACK codebook used for carrier aggregation] related to both of the first cell and the second cell on an uplink shared channel [i.e. PUSCH] of the second cell [Fig. 2, Section 0128, 0158, 0213: HARQ-ACK feedback on SCell with mixed numerologies using two-step timing indication process and DCI used to indicate the timing for the HARQ-ACK at CC #2 (i.e. SCell). When different numerologies/TTI durations are employed for multiple CCs (i.e. cells), HARQ-ACK feedback may be grouped (i.e. combining PCell/CC1 and SCell/CC2) and transmitted on PUCCH or (PUSCH see 0127) corresponding SCell applied in the case of semi-static HARQ-ACK codebook. Timing indication is defined in accordance with physical uplink shared channel (PUSCH) carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted]
 controls to notify to the terminal a timing from reception of a downlink shared channel [i.e. PDSCH] to transmission of HARQ-ACK and a timing from reception of downlink control information [i.e. DCI/PDCCH] for scheduling the uplink shared channel [i.e. PUSCH] to transmission of the uplink shared channel such that all HARQ-ACK bits of the semi-static [Sections 0034, 0213: Device provide an indication that include scheduling indication within control information (i.e. DCI) in a PDCCH with respect to a timing of a corresponding data transmission in a PDSCH; and order of bits of a HARQ-ACK feedback signal within a PDSCH corresponding to the control information in the PDCCH. Wherein the downlink control information (i.e. DCI) provides a two-element timing indication defined in accordance with slot using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with physical uplink shared channel PUSCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted].

As to Claim 7. (New)  Xiong discloses a system comprising a base station [i.e. eNodeB or BS] and a terminal [i.e. User Equipment (UE)/Device], wherein: the base station comprises [Figs. 1-2, Section 0004: 3GPP LTE and NR systems includes a combination of RAN eNodeBs which communicates with wireless device (UE); UE communicates with eNodeB by uplink transmission]:
	a transmitting/receiving section [i.e. Antenna(s)-210] that communicates with a terminal [i.e. User Equipment (UE)/Device] using at least one of a first cell [i.e. CC#1/PCell] that uses a first Sub-Carrier Spacing (SCS), and a second cell [i.e. CC#2/SCell] that uses a second SCS larger than the first SCS; and [Fig. 2 (Device-200 may be included in a RAN node (i.e. eNodeB) see 0063), Fig. 5 (Depicts CC#1 subcarrier spacing=15 kHz, CC#2 Subcarrier Spacing=60 kHz), Sections 0084, 0094, 0138: The first CC and the second CC have different subcarrier spacings. As shown in Fig. 5, 15 kHz and 60 kHz subcarrier spacings are used in CC#1 and CC#2, respectively. Per Rel-13 eCA (Carrier aggregation) CCs are used for both DL and UL and UE configured to transmit on SCell in addition to PCell. Note: CC#2 SCS=60khz is larger/greater than CC#1 SCS=15khz];
a control section [i.e. Processor/controller-204] that, when the user terminal transmits a semi-static Hybrid Automatic Repeat reQuest Acknowledgement (HARQ-ACK) codebook [Section 0047, 0142: UE receive resource allocation and HARQ information related to the uplink shared channel (i.e. PUSCH) from downlink resource assignment. A semi-static HARQ-ACK codebook used for carrier aggregation] related to both of the first cell and the second cell on an uplink shared channel [i.e. PUSCH] of the second cell [Fig. 2, Section 0128, 0158, 0213: HARQ-ACK feedback on SCell with mixed numerologies using two-step timing indication process and DCI used to indicate the timing for the HARQ-ACK at CC #2 (i.e. SCell). When different numerologies/TTI durations are employed for multiple CCs (i.e. cells), HARQ-ACK feedback may be grouped (i.e. combining PCell/CC1 and SCell/CC2) and transmitted on PUCCH or (PUSCH see 0127) corresponding SCell applied in the case of semi-static HARQ-ACK codebook. Timing indication is defined in accordance with physical uplink shared channel (PUSCH) carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted]
controls to notify to the terminal a timing from reception of a downlink shared channel [i.e. PDSCH] to transmission of HARQ-ACK and a timing from reception of downlink control information [i.e. DCI/PDCCH]  for scheduling the uplink shared channel to transmission of the uplink shared channel such that all HARQ-ACK bits of the semi-static HARQ-ACK codebook satisfy a requirement of processing time [Sections 0034, 0213: Device provide an indication that include scheduling indication within control information (i.e. DCI) in a PDCCH with respect to a timing of a corresponding data transmission in a PDSCH; and order of bits of a HARQ-ACK feedback signal within a PDSCH corresponding to the control information in the PDCCH. Wherein the downlink control information (i.e. DCI) provides a two-element timing indication defined in accordance with slot using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with physical uplink shared channel PUSCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted],
and the terminal [i.e. User Equipment (UE)/Device] comprises: a transmitting/receiving section [i.e. Antenna(s)-210] that performs transmission and reception [Fig. 2 (Device/UE-200 includes radio frequency (RF) circuitry-206 linked to antennas-210), Section 0070: Antennas-210 are configured to receive and transmit] using the first cell [i.e. CC#1/PCell, Section 0137: CCs are aggregated and UE configured with PCell and SCell] and the second cell [Fig. 5, Sections 0138: Per Rel-13 eCA (Carrier aggregation) CCs are used for both DL and UL and UE configured to transmit on SCell in addition to PCell],
and a control section [i.e. Processor/controller-204] that, [Fig. 2 (Device/UE-200 includes processor/controller-204 includes CPU-204E), Section 0063: The device includes processor/controller], that, when the semi-static HARQACK codebook is transmitted on the uplink shared channel [Section 0047, 0142: UE receive resource allocation and HARQ information related to the uplink shared channel (i.e. PUSCH) from downlink resource assignment. A semi-static HARQ-ACK codebook used for carrier aggregation], controls transmission of the semi-static HARQ-ACK codebook where all HARQ-ACK bits satisfy the requirement of processing time on a basis of a notified timing from reception of a downlink [i.e. PDSCH] to transmission of HARQ-ACK and a notified timing from reception of downlink control information [i.e. DCI/PDCCH] for scheduling the uplink shared channel to transmission of the uplink shared channel [Sections 0034, 0213: Device provide an indication that include scheduling indication within control information (i.e. DCI) in a PDCCH with respect to a timing of a corresponding data transmission in a PDSCH; and order of bits of a HARQ-ACK feedback signal within a PDSCH corresponding to the control information in the PDCCH. Wherein the downlink control information (i.e. DCI) provides a two-element timing indication defined in accordance with slot using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with physical uplink shared channel PUSCH carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.  
They are:   1). Li US 20190254060 in particular the Abstract which states “A method of providing a UE processing time for uplink transmission in NR is proposed.  The UE processing time of uplink transmission is required for HARQ-ACK after the reception of downlink data over physical data shared channel (PDSCH).  The UE processing time is also required for physical uplink share channel (PUSCH) transmission after the reception of an uplink grant.  Under carrier aggregation, the timing difference between the signals received at the UE in different cells could be up to 30.26 us, which increases the UE processing time for uplink 
2).  Yang et al. US 20140376421 in particular in Section [0005] The apparatus is configured to transmit uplink control information wherein the processor is configured to generate HARQ-ACK for a first cell and generate a second HARQ-ACK for a second cell and transmit HARQ-ACK bit corresponding to first and second through physical uplink shared channel (PUSCH); Section [0040] PCC is used interchangeably with PCell (primary cell); Section [0041] SCC is used interchangeably with SCell.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 22, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477